Citation Nr: 1226440	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  09-38 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for bilateral hearing loss.

2.  Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1970.

This appeal to the Board of Veterans' Appeals (Board) is from February 2008 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The February 2008 decision denied service connection for Type II Diabetes Mellitus and a rating higher than 50 percent for PTSD, but increased the rating for the Veteran's bilateral (i.e., right and left ear) hearing loss from 0 to 10 percent, retroactively effective from July 31, 2007, the date of receipt of his claim for a higher rating for this disability.  The more recent January 2010 decision denied his claim for a TDIU.

In March 2011, the Board denied the claim for service connection for Type II Diabetes Mellitus because the Veteran had not established he had this claimed condition, much less as a result or consequence of his military service - including especially on account of his presumed exposure to Agent Orange in Vietnam.  However, the Board instead remanded his remaining claims for higher ratings for his bilateral hearing loss and PTSD and for a TDIU for further development and consideration.  In particular, the Board remanded these remaining claims to have him undergo VA compensation examinations reassessing the severity of these service-connected disabilities, including their effect on his ability to obtain and maintain substantially gainful employment so as to, in turn, also address his potential entitlement to a derivative TDIU.

He had these requested VA compensation examinations in June 2011, but after considering the results of them and VA outpatient treatment records, the RO issued a supplemental statement of the case (SSOC) in January 2012 continuing to deny these remaining claims, so they are again before the Board.


On an August 2011 Veteran's Supplemental Claim Form (VA Form 21-526b), the Veteran indicated he was filing a petition to reopen his claim for service connection for Type II Diabetes Mellitus as presumptively due to his presumed exposure to Agent Orange in Vietnam.  Since the Board previously considered and denied this claim in March 2011, and he did not appeal that decision denying this claim to the U. S. Court of Appeals for Veterans Claims (Court/CAVC), that decision is final and binding on him based on the evidence then of record and subsumed the RO's earlier denial of this same claim.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2011).  Hence, there has to be new and material evidence since that March 2011 Board decision to reopen this claim and warrant further consideration of it on its underlying merits, meaning on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In a subsequent Report of General Information (VA Form 21-0820), dated in February 2012, it was additionally indicated the Veteran also is requesting to file a claim for service connection for a sleeping condition.  These claims for Type II Diabetes Mellitus and this sleeping condition have been raised or 
re-raised (in the case of the diabetes) by the record, but have not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not presently have jurisdiction over these other claims, so they are referred to the RO for all appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO in the first instance).

The Board, however, is going ahead and deciding the claims for higher ratings for the bilateral hearing loss and PTSD and for a TDIU.



FINDINGS OF FACT

1.  At worst, the Veteran has Level IV hearing loss in his right ear and Level III hearing loss in his left ear.

2.  But, according to the medical and other evidence in the file, it is just as likely as not his PTSD causes serious occupational and social impairment with deficiencies in most areas, including work, family relations, thinking, and mood.

3.  Moreover, it also is just as likely as not that the severity of his PTSD, especially when considered along with his bilateral hearing loss, renders him incapable of obtaining and maintaining substantially gainful employment versus what would amount to just marginal employment in comparison.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 percent for the bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.85, Diagnostic Code (DC) 6100 (2011).

2.  But resolving all reasonable doubt in the Veteran's favor, the criteria are met for a higher 70 percent rating, though no greater rating, for his PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.14, 4.21, 4.126, 4.130, DC 9411 (2011).

3.  Also resolving all reasonable doubt in his favor, the criteria are met for a TDIU.  38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16, 4.18 and 4.19 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating these claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform him of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate these claims; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all elements of these claims, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 438 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary Veterans Claims Assistance Act (VCAA) notice and then going back and readjudicating the claims - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of his claims.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).


In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the U.S. Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each individual case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit Court's framework (see Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id. at 1704.  The Supreme Court rejected the Federal Circuit Court's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party - to show the error was harmful.  Id. at 1704-05.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while a Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error nonetheless must be examined in the context of the facts of the particular case.  Id.

The Veterans Court (CAVC) initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F.3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim...served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the Veteran, the Court nonetheless determined that the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless). 

The Court further held in Vazquez-Flores v. Peake that, for increased-compensation claims, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate the claims, the medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment and daily life. 

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), the Federal Circuit Court vacated and remanded important aspects of the Court's holding in Vazquez- Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit Court concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit Court held, "insofar as the notice described by the [Court] in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 580 F.3d at 1277. 

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in August 2007.  The letter was sent prior to initially adjudicating his claims for increased ratings in the February 2008 decision at issue in this appeal, so in the preferred sequence.  The letter also complied with all dictates of Dingess.  Keep in mind also that, although the Board is denying the claim for a higher rating for the bilateral hearing loss, the Board instead is increasing the rating for the PTSD, albeit not to the highest possible level, and granting the derivative claim for a TDIU as well.

And as for the duty to assist, the RO obtained the Veteran's service treatment records (STRs), VA evaluation and treatment records, including the reports of his VA compensation examinations assessing and reassessing the severity of his service-connected disabilities, and medical records from the Social Security Administration (SSA).  Notably, his more recent VA treatment records were obtained and the most recent VA compensation examinations provided in June 2011, following and as a result of the Board's March 2011 remand.

The Veteran and his attorney indicated in their February 2012 response to the most recent SSOC (the one issued just the month prior, in January 2012) that they had no other information or evidence to submit.  They therefore asked that this case be returned to the Board for further appellate consideration as soon as possible ("immediately").

In her June 2012 argument since submitted, however, the Veteran's attorney maintained the most recent VA compensation examinations on remand are inadequate for rating purposes - partly because the evaluating audiologist only considered the hearing loss when determining whether the Veteran is unemployable (and therefore entitled to a TDIU) and since the PTSD examiner similarly only considered the PTSD when commenting on its effect on employability, rather than each examiner considering both of these disabilities in combination instead of in a vacuum or in isolation.  Since, however, the Board is granting the derivative TDIU claim, in spite of this, primarily based on additional comment on this issue of employability provided by C.H in December 2009, who is a vocational rehabilitation consultant/counselor, there is no need to again remand this case to have the VA compensation examiners provide further comment.


As for other deficiencies in the RO's continued denial of these claims, despite the Board's prior remand, the attorney also cited the RO's failure to consider C.H.'s vocational opinion in the most recent January 2012 SSOC, as indicated by there not being any mention of this opinion in the EVIDENCE considered portion of this SSOC.  The Board is considering this opinion, however, and indeed using it as basis for granting the TDIU claim.  So there, again, is no prejudice in the Board going ahead and doing this, that is, without first again remanding the claims to have the RO consider this additional vocational opinion and address it in another SSOC.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (indicating that, when the Board considers evidence the RO has not, it must explain why doing so in the first instance is not prejudicial to the claimant).

The attorney's other concerns included the RO not referring the claims for 
extra-schedular consideration, either under 38 C.F.R. § 3.321(b)(1) in the case of the hearing loss and under 38 C.F.R. § 4.16(b) in the case of the claim for a TDIU.  The Board is precluded from assigning a higher rating for the hearing loss or a TDIU on this special alternative basis, in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of Compensation and Pension Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  But, as the attorney also readily conceded, the TDIU claim would only need to be referred for this special extra-schedular consideration if the Veteran did not obtain higher ratings for his hearing loss and/or PTSD.  And since, in this decision, the Board is increasing the rating for his PTSD from 50 to 70 percent, he in turn now has sufficient ratings to be considered for a TDIU under 38 C.F.R. § 4.16(a) rather than under subpart (b) of this regulation, so no longer requires an extra-schedular referral or consideration to establish his entitlement to this benefit.


II.  Increased-Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where, as here, entitlement to compensation already has been established, and an increase in the disability ratings is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 38 C.F.R. § 4.2.

In determining the present level of disability, however, "staged" ratings are appropriate for increased-rating claims when the factual findings show distinct time periods where the service-connected disabilities have exhibited symptoms that would warrant different ratings.  The relevant temporal focus for adjudicating increased-rating claims is on the evidence concerning the state of the disabilities from one year before the claims for higher ratings were filed - so, here, since July 2006 - until VA makes a final decision on the claims.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

A.  Bilateral Hearing Loss

Evaluations of bilateral hearing loss range from noncompensable (i.e., 0 percent) to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The Rating Schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).


Table VII (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).

The Veteran had a VA audiology examination in February 2008 in connection with his claim for a higher rating for his bilateral hearing loss.  His puretone thresholds, in decibels, were as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
10
15
55
65
60
LEFT
10
10
10
65
60

The average puretone threshold was 48.75 decibels in the right ear and 36.25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 80 percent in the left ear. 

Applying the results of that February 2008 VA examination to Table VI yields values of Level IV hearing impairment for his right ear and Level III hearing impairment for his left ear.  Applying these values to Table VII indicates his bilateral hearing loss is 10-percent disabling, and this is the reason the RO subsequently increased the rating for his bilateral hearing loss from 0 to 10 percent in the February 2008 decision at issue, because the results of the hearing evaluation earlier that same month had revealed more severe hearing loss.  At no point since one prior to the filing of this increased-rating claim, however, has this hearing loss been greater than 10-percent disabling.  So the appeal for an even higher rating must be denied.  See AB v. Brown, 6 Vet. App. 35, 39-39 (1993) (indicating it is presumed a Veteran is seeking the highest possible rating for a disability, even if his rating is increased, unless he expressly indicates otherwise, such as by clarifying that he will be satisfied or content with a lesser rating, though still greater than the rating he formerly had).

Additional evidence of record includes an August 2010 VA treatment record indicating he was a good candidate for open ear, behind-the-ear (BTE) hearing aids, and a March 2011 VA treatment record noting he was fitted for these hearing aids.

In June 2011, following and as a result of the Board's March 2011 remand, he was provided another VA audiology examination.  His puretone thresholds, in decibels, were as follows:





HERTZ 



500
1000
2000
3000
4000
RIGHT
15
5
50
60
65
LEFT
15
10
15
60
55

The average puretone threshold was 45 decibels in the right ear and 35 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 88 percent in the left ear. 

Applying the results of this more recent June 2011 VA examination to Table VI yields values of Level IV hearing impairment for his right ear and Level II hearing impairment for his left ear.  Applying these values to Table VII, in turn, indicates his bilateral hearing loss is noncompensable, i.e., 0-percent disabling, which is a lower rating than his existing 10 percent rating.

But in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  In this particular case at hand, the June 2011 VA examiner that evaluated the Veteran diagnosed normal-to-moderately-severe sensorineural hearing loss bilaterally.  This examiner additionally noted "significant effects" on the Veteran's occupation, based on his reports of difficulty hearing the beginning or ending of sentences, difficulty hearing in noise, and having to turn up the television to hear it.  The examiner further explained that, with this type and degree of hearing impairment, the Veteran would likely have difficulty understanding speech in adverse listening environments such as a noisy room.  Furthermore, with the high frequency component to the hearing loss, consonant sounds such as /s/, /f/, and /th/ would be more difficult to hear, making speech less distinct.

The examiner then goes on to conclude that the Veteran's hearing loss and tinnitus, which is also a service-connected disability and rated at the highest possible schedular level of 10-percent disabling (see 38 C.F.R. § 4.87, DC 6260 (2011) and Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006)), when considered without regard to other disabilities, do not render the average person unable to perform all types of sedentary and physical employment and daily activities.  In his attorney's statement since submitted in June 2012, she indicated the Veteran does not disagree with this Compensation and Pension (C&P) examiner's medical opinion as to how the Veteran's bilateral hearing loss (BHL) affects his ability to work and the "significant effects" it has on his employability.  The attorney added that the Veteran also does not disagree with the first 2 sentences explaining the rationale for his medical opinion.  However, she said the Veteran does disagree with the last sentence under this C&P examiner's rationale because he switches from a medical opinion to a legal opinion.  Moreover, his legal conclusion is contrary to the VA regulations regarding total disability ratings.  First, when it comes to a TDIU, the key word is "individual" unemployability, and it is not based upon whether "the average person" is rendered unable to perform all types of sedentary and physical employment.  See 38 C.F.R. § 4.16(a), (b).

Other flaws the attorney cited in this C&P examiner's opinion were his failure to consider the effects of the PTSD (so not just the bilateral hearing loss and tinnitus) on the Veteran's employability, hence, only some of the service-connected disabilities as opposed to all of them in combination, and no mention of the additional opinion on employability that had been provided by C.H., Vocational Rehabilitation Consultant/Counselor.


The attorney argued that a higher rating for the Veteran's bilateral hearing loss therefore is warranted under 38 C.F.R. § 3.321(b)(1).  She contended that, while Tables VI and VII of 38 C.F.R. § 4.85 do not objectively show a higher rating is warranted, the Veteran argues that his hearing loss disability presents an exceptional or unusual disability picture as it has a marked/significant interference with employment as demonstrated by narrative in the hearing C&P examiner's report.

The attorney is correct in pointing out that it was wrong for this C&P examiner to refer to the average person versus individual in determining whether extra-schedular consideration is warranted under 38 C.F.R. § 3.321(b)(1), including as it also relates to the derivative TDIU claim under 38 C.F.R. § 4.16(b) that will be discussed later in this decision.  The CAVC has recognized that "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) . . . and for purposes of a TDIU claim under 38 C.F.R. § 4.16."  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  The former requires marked interference with employment; whereas the latter requires evidence of unemployability.  Id.; see also Thun v. Peake, 22 Vet. App. 111 (2008) ("[E]xtraschedular consideration [under § 3.321] may be warranted for disabilities that present a loss of earning capacity that is less severe than one where the Veteran is totally unemployable.")

But even with indications of "significant effects" of the bilateral hearing loss on the Veteran's occupation, the limitations caused by decreased hearing acuity, such as difficulty perceiving acoustical cues in a noisy environment, are the natural result of this type of disability and have been considered in the rating criteria for this disability and are not unique to this particular Veteran so as to require additional consideration.  See Martinak, 21 Vet. App. at 455-56.

Further, it is important for the Veteran to understand that the assignment of disability ratings for hearing impairment is derived by a mechanical, meaning nondiscretionary, application of the Rating Schedule to the numeric designations based on the examination results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  So even if the bilateral hearing loss proved to have significant effects on his occupational and social functioning, the results of the June 2011 VA audiology examination showed the condition was, in fact, 0-percent disabling in accordance with VA regulations.  So him still having a higher 10 percent rating, even though his hearing loss is no longer at this level, instead, 
0-percent level, is itself recognition this disability affects his social and occupational functioning in ways not contemplated by the hearing test results, alone.  Also, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that the schedular disability rating, itself, is recognition that industrial capabilities are impaired.  Moreover, it is not shown he has the "exceptional patterns of hearing impairment" contemplated by 38 C.F.R. § 4.86(a) and (b), which is another means of elevating his rating by using Table VI or VIa (so not just Table VI), whichever results in the higher numeral.

Therefore, since his bilateral hearing loss has never been more than 10-percent disabling at any time since July 2006, one year prior to filing this increased-rating claim, the Board cannot "stage" this rating either.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Thus, absent indication his bilateral hearing loss is more severe, the Board finds that the preponderance of the evidence is against this claim, so there is no reasonable doubt to be resolved in his favor, and this claim accordingly must be denied.  38 C.F.R. § 4.3.


B.  PTSD

The Veteran's PTSD is rated as 50-percent disabling under 38 C.F.R. § 4.130, DC 9411.  He contends it has worsened over the years to the point of warranting a higher rating for it.

Mental disorders are evaluated under a General Rating Formula found at 38 C.F.R. § 4.130.  In addition, the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed in this VA regulation.

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

A rating of 50 percent under the General Rating Formula for mental disorders is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 


An higher 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The use of the phrase "such symptoms as", followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  
In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  

An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; instead, the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the GAF score, the higher the overall functioning of the individual is.  For instance, a score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DSM-IV at 46-47.  A score of 51-60, in comparison, represents relatively "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

The evidence of record includes VA treatment records dated in 2007.  A July 2007 VA treatment record showed a positive depression screening, wherein the Veteran indicated that, during the immediately preceding two weeks, he had had little interest or pleasure in doing things for more than half the days and felt down, depressed, or hopeless for several days.  Another July 2007 VA treatment record noted that he was alert and oriented, had judgment and insight within normal limits, intact recent and remote memory, and appropriate affect.  But he was observed to have been hypervigilant.  A September 2007 VA treatment record also showed a positive depression screening and documented complaints of increased depression and insomnia, and PTSD symptoms, including nightmares, irritability, difficulty being around people, and social isolation.  He reported that his wife did not want to be around him, which was difficult as he could not see his 11-year-old daughter as much.  He had a GAF score of 50.  A November 2007 VA treatment record noted positive depression and PTSD screenings and minimal complaints of depression and anxiety.  He denied suicidal and homicidal ideations, but remained stressed with increased PTSD symptoms.  He remained separated from his wife and was frustrated that he was unable to see his daughter.  He had a GAF score of 50.

In February 2008, during a VA psychiatric compensation examination, he reported being treated at the VA facility in Jacksonville, Florida, for his PTSD and dysthymia with good response to medication.  He reported seeking admission to Ten Broeck psychiatric hospital in 2004 for suicidal ideation.  He reported experiencing intermittent depression and anxiety, but no anhedonia or mania.  He had a legal history of domestic violence in 2005 and DUI in 2007.  At the time of the examination, he was separated from his third wife, attributing the separation to his inability to live with people.  He also stated that he was easily frustrated.  He had four children, two from his current marriage to his third wife.  He was close to one of the two children from his current marriage, but not the other.  He reported having one friend and enjoying watching sports and wildlife shows, reading, and spending time with his daughter.  He denied a history of suicide attempts or violence, but reported a history of alcohol abuse.  Examination revealed a clean, well-groomed, and appropriate and casually dressed appearance, unremarkable psychomotor activity and speech that was clear, spontaneous, and coherent; constricted affect; "not good" mood; intact attention; intact orientation to person, time, and place; unremarkable thought process and content; no delusions, hallucinations, inappropriate behavior, panic attacks, or homicidal thoughts; fair impulse control; no episodes of violence; and understanding of outcome of behavior and of his problems.  However, the Veteran reported a history of suicidal thoughts, though there were no current suicidal ideations.  He was considered at low suicidal risk at the examination.  He also had a history of sleep impairment, but was able to sleep 6 to 7 hours with medication.  He was able to maintain minimum personal hygiene.  He had normal remote memory and immediate memory, but his recent memory was mildly impaired.  PTSD symptoms he exhibited included recurrent and intrusive distressing recollections of the traumatic event, including images, thoughts, or perceptions; recurrent distressing dreams of the event; intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  He experienced these symptoms once in the last week.  Also experienced were marked avoidance of thoughts, feelings, or conversations associated with the trauma; avoidance of activities, places, or people that arouse recollections of the trauma; moderate feelings of detachment or estrangement from others; and difficulty concentrating; and hypervigilance.  

The onset of symptoms was described as chronic.  He also indicated an increase in sleep problems and feelings of anger in the past week.  He had mild problems with concentration, felt unsafe in crowds, and experienced startle response mostly recently six months prior to the examination.  No apparent periods of full remission lasting at least one week were reported.  He reported having retired in 1993 due to his back condition.  He had a GAF score of 50.  The examiner indicated that the Veteran was not unemployable due to his PTSD, but his social functioning was negatively impacted by it.  The examiner further indicated that the PTSD symptoms did not result in deficiencies in areas such as work, school, family relations, judgment, thinking, or mood, or in total social and occupational impairment, but did result in reduced reliability and productivity.  Specifically, there was moderate to serious social impairment (detachment and irritability) due to PTSD symptoms, alcohol abuse, and history of aggressive behavior prior to entering service.

A March 2008 VA treatment record indicated that the Veteran was taking Remeron with good control of symptoms of depression, anxiety, and insomnia.  He denied suicidal or homicidal ideations, but continued with PTSD symptoms.  He had a GAF score of 55.  In December 2008, he reported good control of anxiety and insomnia, but some mild depressive symptoms continued.  He did not feel that any antidepressant helped and did not want to try another one.  He also had continuing PTSD symptoms.  He reported being lonely at times, but preferred being alone to the stress of living with his wife.  He tried to stay active within his limits and enjoyed spending time with his daughter.  He had a GAF score of 55.  

An April 2009 VA psychiatric assessment record noted complaints of increased depression, in part due to stress brought on by being told that the man his former wife was marrying may have had a history of child abuse.  The Veteran admitted to some passive suicidal or homicidal ideation without intent or plan, but had no history of suicidal attempts in the last two years.  He also continued to experience PTSD symptoms, though they were not prominent.  It was noted that he had moved frequently over the last 20 years because he could not get along with his neighbors.  Mental status examination revealed no psychomotor abnormalities; good eye contact; and orientation to person, place, time, and situation.  He was able to remember objects at five minutes, and his memory for life events was intact.  He denied suicidal and homicidal ideations and intent. Thought content was normal.  He experienced flashbacks.  His mood was sad and affect was irritable.  He understood problems and was able to verbalize possible solutions to problems, and he understood the treatment plan and was able to make informed decisions.  His GAF score was 50.  In June 2009, he denied significant symptoms of depression, anxiety, and insomnia, and suicidal or homicidal ideations.  He continued with PTSD symptoms, but they were not prominent.  In October 2009, he complained of recurrence of depression with occasional passive suicidal ideation without intent or plan, and requested an antidepressant trial of Wellbutrin.  His symptoms of anxiety and insomnia had been pretty well-controlled.  His GAF score was 55.  

VA treatment records from 2010 revealed controlled symptoms of anxiety and insomnia, but continued symptoms of depression - which were helped by taking Wellbutrin - and PTSD.  The Veteran denied suicidal and homicidal ideations.  He admitted to being noncompliant with medications in November 2010, with increased symptoms of depression, insomnia, nightmares, self-neglect, and memory and concentration difficulties.  PTSD symptoms also worsened over holidays and on the anniversary of the traumatic event.  His 14-year-old daughter urged him to take better care of himself and be compliant with medications.  GAF scores were 55 in March 2010 and July 2010, and 50 in November 2010.   

A VA treatment record dated in February 2011 showed continued complaints of depression, insomnia, PTSD symptoms, some passive suicidal ideation without intent or plan, and memory problems.  The Veteran admittedly remained noncompliant with his medications.  He was encouraged to go to the Vet Center for therapy, but he resisted.  During the session, however, he denied suicidal or homicidal ideations.  His GAF score at the time was 50.  

In June 2011, he was provided a VA psychiatric examination for compensation purposes as a result of the Board's March 2011 remand of this claim.  He reported to the examiner that he had been receiving treatment for his psychiatric disorder for several years, and was taking anti-depressant and anti-anxiety medications, which made him feel like a zombie.  The examiner noted this was not a typical 
side-effect of the medications taken by the Veteran.  He also had received individual psychotherapy with just fair results.  He reported having had one DUI and attending court-mandated anger management classes after having an argument with his wife eight or nine years ago.  He had been married three times, and divorced from his third wife for three or four years.  He reported having friends, but also answered "I don't do anything" when asked about leisurely activities.  He had no history of suicidal attempts or violence.  At the time of the examination, he was living alone and had been doing so since his divorce.  He was clean and neatly groomed, and examination showed unremarkable psychomotor activity and spontaneous speech.  He was manipulative toward the examiner.  His affect was normal and his mood was anxious.  His attention was intact, as was his orientation.  Thought process and content were also unremarkable.  No delusions or hallucinations were evident.  The Veteran understood the outcome of behavior and understood that he had a problem.  He claimed to have "just a few hours of sleep."  He had no inappropriate behavior, but exhibited concrete thinking and inability to interpret proverbs appropriately.  He showed no obsessive/ritualistic behavior, had no panic attacks, had no suicidal or homicidal thoughts, had fair impulse control, had no episodes of violence, and was able to maintain minimum personal hygiene.  He also had no problems with activities of daily living.  His remote, recent, and immediate memory were normal.  As for PTSD symptoms, he had recurrent and intrusive distressing recollections of the traumatic event, including images, thoughts, and perceptions; had recurrent distressing dreams of the event; acted or felt as if the traumatic event were recurring; felt intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; and had physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  He also avoided thoughts, feelings, or conversations associated with the trauma; avoided activities, places, or people that arouse recollections of the trauma; experienced inability to recall an important aspect of the trauma; had markedly diminished interest or participation in significant activities; experienced feelings of detachment or estrangement from others; and had restricted range of affect and a sense of a foreshortened future.  He also had difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  These symptoms were described as chronic and the Veteran reported no remissions.  He was diagnosed with PTSD, with a GAF score of 60.  Subjectively, he indicated that he had memory problems, but that he was able to drive.  The severity of his memory problems depended on his mood, but was "getting worse."  He also reported being lost and confused.  The examiner commented that the Veteran's subjective complaints appeared out of proportion to objective examination findings.  For example, it took the Veteran several minutes to remember the date of the examination.  The Veteran also endorsed subjective symptoms of daily, chronic, severe intrusive and distressing memories triggered by cue; daily and severe nightmares about friends he lost in Vietnam; daily, chronic, and severe flashbacks; and daily, chronic, and severe physical reactions in response to triggers for trauma.  He was deemed capable of managing his own financial affairs.  The examiner indicated that the Veteran was not unemployable due to a mental disorder, and was mildly socially inhibited due to PTSD symptoms, but that important social activities were given up due to substance abuse or recovery from its effects during relapses.  

VA treatment records dated in June and November 2011, so including since that June 2011 VA psychiatric examination, noted continued complaints of depression, insomnia, PTSD symptoms, passive suicidal ideations without intent or plan, and memory problems.  He continued to be sad, irritable, or anxious.  His GAF score was 50 both in June and November 2011.

So with resolution of all reasonable doubt in his favor, this collective body of evidence supports assigning a rating higher than 50 percent for his PTSD, in particular, a greater 70 percent rating.  38 C.F.R. §§ 4.3, 4.7.  In making this determination, the Board has reviewed his personal statements and VA treatment records and compensation examination reports.  The Board finds that, at the very least, this evidence is in relative equipoise as to whether he has serious or severe versus just moderate social and occupational impairment on account of his PTSD.  Specifically, his PTSD now warrants the higher 70 percent rating because he has symptoms of suicidal ideation, near-continuous panic or depression affecting his ability to function independently, impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Throughout the appeal period, even though mental status examinations and compensation examinations have found him to be alert, oriented, and coherent, with no suicidal or homicidal ideations, hallucinations, delusions, or inappropriate behavior, he has continuously and consistently reported, and VA treatment records have confirmed, continuing depression, anxiety, sleep impairment, irritability, passive suicidal ideations, frustration, and PTSD symptoms.  VA examinations also have been positive for a litany of PTSD symptoms, such as intrusive thoughts, nightmares and occasional flashbacks, startle response, avoidance, hypervigilance, social isolation, irritability, difficulty with concentration, mild memory impairment, and inability to get along with others.  In his more recent VA treatment records, he also reported increased memory problems and concentration difficulties, though they were admittedly due to noncompliance with his medication.  Furthermore, during the June 2011 VA compensation examination, he exhibited impaired cognitive ability with concrete thinking and an inability to interpret proverbs appropriately, compared to previous findings of intact cognitive ability.

He also has reported being divorced three times and moving many times during the past 20 years on account of his inability to get along with his neighbors and family.  He also has reported having just one friend, though during his most recent VA compensation examination in June 2011 he reported having more than one friend, but also stated he did not engage in any sort of leisurely activities.  He additionally reported that he had been living alone since his divorce a few years prior.  So his relationship with his wife (even his third wife) had deteriorated over time, and he has continued to have few or no other social relationships since the filing of this claim, indeed, even since one year prior.

While the June 2011 VA compensation examiner commented that the Veteran's subjective complaints appeared out of proportion to objective examination findings, suggesting there may have been some measure of exaggeration of his symptoms, he nevertheless has at other times consistently reported experiencing the symptoms mentioned, thereby lending credibility to his complaints.  Further, the prior February 2008 VA examiner already had acknowledged the Veteran's PTSD had moderate-to-severe effects on his social functioning.

As for occupational impairment, the Veteran and his attorney submitted the report by the private Vocational Consultant C.H., dated in December 2009, indicating the Veteran is so severely impaired on account of his PTSD that he is unemployable, so not only suggesting he is entitled to a TDIU but also that he has the total occupational impairment required for the highest possible schedular rating of 100 percent for his PTSD, without having to resort to a TDIU.  But there are some notable inconsistencies in the evidence as to why he stopped working, including SSA records indicating he filed a claim in 1992 for disability benefits from this other Federal agency due to a work-related back injury, so not because of his PTSD, and February 2008 and June 2011 VA examination reports noting he is not unemployable due to his PTSD (that is, if only considering this condition).  Thus, some of the evidence cites reasons other than his PTSD for his unemployability or indicates his PTSD, alone, does not render him unemployable or cause total occupational impairment.

The Vocational Consultant C.H. acknowledged the Veteran stopped working in 1992 for reasons other than his PTSD, namely, because of the work-related back injury mentioned, but she nonetheless indicated his PTSD since has progressed to the point that he has been unemployable, at least since 2005 or thereabouts, if only considering the effects of his PTSD and even assuming he never sustained that work-related injury to his back.  So she has discounted the notion that he could return to work in any useful capacity because of the severity of his PTSD.  The Board agrees and, for this reason, is instead granting his derivative TDIU claim, especially since this additional determination also requires consideration of the effect his bilateral hearing loss has on his employability (also his tinnitus), so not just his PTSD.

The GAF scores that have been assigned support increasing the rating for the PTSD to the 70-percent level and addressing the consequent unemployability by also providing a basis for granting the derivative TDIU.  Even though he was assigned a GAF score of 60 by the June 2011 VA examiner, there is no indication of GAF scores higher than 55 prior to or since that examination, so this score does not seem to be the consensus, more the exception.  Far more often than not, lesser GAF scores of 50 or 55 have been assigned.  He has an equal number of GAF scores that were 50 as he does scores of 55.  And, as mentioned, a GAF score of 50 (41-50 range) is indicative of "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)", whereas a slightly greater GAF score of 55 is indicative of only relatively "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  DSM-IV at 46-47.  And when, as here, the evidence is in relative equipoise, meaning about evenly balanced for and against the claim, as it is with regards to the GAF scores assigned, the Veteran prevails by resolving this reasonable doubt in his favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  So as far as the assigned GAF scores are concerned, he is deemed to exhibit serious symptoms of PTSD, which is consistent with his complaints of symptoms such as suicidal ideation, near-continuous depression, irritability, and inability to establish and maintain effective social relationships - though, as mentioned, his decreased ability for social functioning is not entirely due to his PTSD, but also on account of his history of alcohol abuse.  

Therefore, resolving all reasonable doubt in his favor, and based on the impairments in his social and occupational functioning due to his PTSD, with symptoms of suicidal ideation, near-continuous depression, irritability, and an inability to establish and maintain effective relationships, his PTSD warrants the higher 70 percent rating since this rating best contemplates the extent and severity of his symptoms and, most importantly, their effects.  38 C.F.R. §§ 4.3, 4.7.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding that the factors listed in the rating formula are mere examples of conditions that warrant a particular rating and are used to guide or help differentiate between the different evaluation levels; it is not an all-inclusive or exhaustive list).  That is, the Board finds he demonstrates occupational and social impairment with deficiencies in most areas, such as work, family relations, thinking, and mood.  38 C.F.R. § 4.130.  



But as his PTSD has not reflected the type and extent of social and occupational impairment required for the even higher 100 percent schedular rating for this condition, there is no basis to increase the rating to this even higher level, including by "staging" the rating under Hart.

Extra-Schedular Considerations

As already alluded to when deciding the claim for a higher rating for the bilateral hearing loss, in exceptional cases where schedular evaluations are found to be inadequate, the RO or Board may refer a claim to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id. 

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

Here, however, the Board finds that the symptoms associated with the Veteran's PTSD (the litany mentioned) are sufficiently contemplated by the Rating Schedule under the first prong of the Thun analysis.  The Court has held that, in making this determination, "there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established rating criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.  "[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Id.  See also VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996), para. 7 (when service-connected disability affects employment "in ways not contemplated by the rating schedule," § 3.321(b)(1) is applicable.").  Also, an inadequacy of the rating schedule cannot be established solely by showing an asserted gap between the Veteran's income and the income of similarly qualified workers in his field.  Thun, 22 Vet. App. at 116.  

In this case, because the Board finds that the higher schedular rating of 70 percent for the Veteran's PTSD (rather than the lesser 50 percent rating) contemplates the extent and severity of his associated symptoms, especially when also considering the Board is additionally granting a derivative TDIU, referral to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extra-schedular evaluation is not required.  The fact that the Board is granting a derivative TDIU, albeit when considering all service-connected disabilities and their combined effect on his employability, but primarily on account of his PTSD, particularly since it has the highest schedular rating, is concession that he is unemployable and, thus, has even more than marked interference with his employment.  There have not been frequent periods of hospitalization for his PTSD so as to render impractical the application of the regular schedular standards.  In fact, most, if not all, of his evaluation and treatment for his PTSD has been on an outpatient basis, not as an inpatient, certainly not frequent inpatient.  See Thun, supra.


Hence, the Board is not obligated to refer this PTSD rating claim for 
extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

C.  TDIU

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any disabilities that are not service connected.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  See also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992). 

To qualify for a total rating for compensation purposes, the evidence must show:  (1) a single disability rated as 100-percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, provided that, if there is one disability, it is rated as at least 60-percent disabling, or, if more than one disability, at least one is rated as at least 40-percent disabling and there is additional disability for at least a combined 70 percent rating.  38 C.F.R. § 4.16(a).

If the Veteran does not satisfy these threshold minimum rating requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU, he may instead avail himself to the special provisions of § 4.16(b) that alternatively permit granting this benefit on an extra-schedular basis if he is indeed unemployable on account of his 
service-connected disability or disabilities.  See also Fanning v. Brown, 4 Vet. App. 225 (1993).


While the regulations do not define "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment" and noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  

Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U. S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has clarified that "[r]equiring a Veteran to prove that he or she is 100 percent unemployable is different than requiring him or her to prove that he or she cannot maintain substantially gainful employment.  The use of the word 'substantially' suggests an intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that the Veteran prove 100 percent unemployability leaves no flexibility."  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

That said, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he or she is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.


The Board must consider the effects of the Veteran's service-connected disabilities in the context of his employment and educational background.  See Fluharty v. Derwinski, 2 Vet. App. 409, 412-13 (1992).  In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court indicated the Board cannot deny a Veteran's TDIU claim without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that is substantially gainful versus just marginal.  See, too, Friscia v. Brown, 7 Vet. App. 294, 297 (1994) and Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there is a need to discuss whether the standard delineated in the controlling regulations is an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  As further observed by VA's General Counsel, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91. 

A claim for a TDIU "presupposes that the rating for the [service-connected] condition is less than 100 [percent], and only asks for [a] TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).


Here, the June 2011 VA compensation examiners that evaluated the Veteran's bilateral hearing loss and tinnitus separate from his PTSD determined the bilateral hearing loss and tinnitus do not render an "average" person incapable of performing all types of sedentary and physical employment and daily activities.  So this examiner cited an incorrect standard, the average person instead of the Veteran "individually" (hence, the "I" in TDIU).  This C&P examiner also mistakenly only considered the effect of the bilateral hearing loss and tinnitus on employability, so did not additionally consider the PTSD, which is also a service-connected disability.  The PTSD C&P examiner did the exact opposite, only considered the effect of the PTSD on employability, concluding it did not preclude it, without also considering the effects of the other service-connected disabilities - namely, the bilateral hearing loss and tinnitus.  So both of these examiner's opinions ultimately have less probative value, especially in comparison to the lengthy, comprehensive, contrary statement provided in December 2009 by C.H., the Vocational Rehabilitation Consultant/Counselor.  Certainly then, based on this most relevant evidence of record, it is just as likely as not the Veteran's service-connected disabilities, in combination, render him unemployable, that is, incapable of obtaining and maintaining substantially gainful employment versus what would be considered just marginal employment in comparison.  He apparently completed his high school education while in service, and his work experience since primarily is as a welder, and it does not appear he has an easily transferrable skills, especially of the type that would allow him to work in a less physically demanding (sedentary) environment.  Moreover, even then, his PTSD would be problematic in his dealings with his coworkers and supervisors, and his bilateral hearing loss and tinnitus would further impair his ability to effectively communicate, including in terms of what is said to him in noisy environments or with any background noise.  Lastly, the fact that he now has a higher 70 percent rating for his PTSD means he is entitled to this TDIU under 38 C.F.R. § 4.16(a), negating the need for the Board to instead refer this derivative claim for extra-schedular consideration under § 4.16(b).



ORDER

The claim for a rating higher than 10 percent for the bilateral hearing loss is denied.

However, a higher 70 percent schedular rating is granted for the PTSD, subject to the statutes and regulations governing the payment of VA compensation.

A TDIU also is granted, also subject to the statutes and regulations governing the payment of VA compensation.




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


